United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.K., Appellant
and
DEPARTMENT OF THE NAVY, U.S. MARINE
CORPS, Camp Pendleton, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Sally F. LaMacchia, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0698
Issued: September 6, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 26, 2016 appellant, through counsel, filed a timely appeal from a
September 9, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an emotional
condition in the performance of duty.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board.
20 C.F.R. § 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board.
Id. An attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor,
subject to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of
fees to a representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal counsel asserts that the evidence establishes that appellant was secretly
monitored while in the performance of duty and that the medical evidence supports that
appellant’s diagnosed condition was caused by this event. She maintains that the doctrines of
personal comfort and friction and strain and the case Leonard Dureseau were applicable.3
FACTUAL HISTORY
This case has previously been before the Board. The facts in this case indicate that on
July 22, 2005 appellant, then a 41-year-old firefighter, filed an occupational disease claim (Form
CA-2), alleging that factors of his employment caused an emotional condition.4 In a letter dated
September 23, 2010, OWCP asked the employing establishment to respond to his allegation that
on December 4, 2003 he was secretly microphoned and baited into a confrontation with
firefighter T.G., a coworker. The employing establishment thereafter forwarded Equal
Employment Opportunity (EEO) documentation including decisions dated June 2, 2006,
February 12, 2007, and January 14, 2008, none of which were favorable to appellant.
By decision dated May 13, 2011, OWCP found that he had not established any factors of
employment and denied his claim. It noted that appellant’s allegation that he was improperly
monitored by microphone on December 4, 2003 had been properly and thoroughly adjudicated
under another claim, File No. xxxxxx758.5 On July 26, 2013 appellant, through counsel,
requested reconsideration. He alleged that OWCP had committed clear evidence of error
because, contrary to the assertion in its May 13, 2011 decision in this claim under File No.
xxxxxx880, OWCP had not adjudicated the claimed December 4, 2003 microphoning incident in
File No. xxxxxx758. In an October 17, 2013 decision, OWCP denied appellant’s reconsideration
request as his request was untimely filed and had failed to demonstrate clear evidence of error on
the part of OWCP. Appellant then filed an appeal with the Board.
In an October 8, 2014 decision the Board found, under the specific facts and
circumstances of the case, that the claimed monitoring event had not been fully and appropriately
adjudicated by OWCP and therefore he had established clear evidence of OWCP error. The
Board remanded the case to OWCP for an appropriate decision on his claimed factor that he was
secretly monitored.6 The findings of facts and conclusions of the previous Board decision are
incorporated herein by reference.

3

39 ECAB 1062 (1988).

4

OWCP initially designated this claim as a duplicate of File No. xxxxxx758, but on July 14, 2009 determined
that it was a new claim. See discussion infra regarding File No. xxxxxx758.
5

Id.

6

Docket No. 14-277 (issued October 8, 2014).

2

Appellant has a second occupational disease claim, adjudicated by OWCP under File No.
xxxxxx758, accepted for prolonged depressive adjustment reaction, caused by seven accepted
employment factors. That claim file remains open for medical treatment.7
Evidence of record relevant to the claimed monitoring incident includes correspondence
dated December 4, 2003, in which appellant alleged that he was told by another firefighter that
T.G. had a monitor in her room that was five feet away, placed facing his room, and that a
receiver was in the office of their supervisor Captain D.K. Appellant described the sleeping
quarters as divided by seven-foot tall partitions and submitted copies of photographs of a
monitor, taken on December 5, 2003. On June 23, 2004 appellant reiterated that he was secretly
monitored by a hidden microphone.
A single page of undated testimony initialed by T.G. was submitted. She indicated that
she placed a baby monitor in her room on her own and that she did not turn it on. T.G. related
that she had slept in her car one night because she was afraid to be alone with appellant. A
second submission, that appears to be by D.K., noted that T.G. felt that she was being harassed
by appellant. He related that he called a meeting of all crewmembers to establish a standard for
bunkroom behavior, including that the door should be left open at all times. D.K. continued that
T.G. informed him that she would like to resign because she felt harassed and could not continue
to work under current conditions, and that she had brought in a baby monitor which she put in
her room and his. He concluded that the monitor was used only once and no conversation or
sounds were heard that night.
An EEO counselor’s report dated March 16, 2005 indicates that D.K. authorized the use
of a baby monitor for one night because T.G. had complained that appellant made sarcastic and
intimidating remarks to her, which he denied. D.K. indicated that he was advised to remove the
monitor by management, and that it had only been there one night. A final EEO decision dated
January 14, 2008 upheld the employing establishment’s finding of no discrimination. It
specifically found that placing the monitor on one occasion did not prove discriminatory/
retaliatory animus.
A January 8, 2006 Merit Systems Protection Board decision upheld the employing
establishment’s removal of appellant, effective May 17, 2006.
In a September 7, 2010 report, Suzanne L. Martin, Ph.D., a clinical psychologist, advised
that she had provided psychotherapy services to appellant from February 28, 2006 to
March 27, 2010. She noted that he had described a series of actions by the employing
establishment that occurred in the fall/winter 2003, particularly when an attempt was made to
gather evidence against him via a secret microphone, which was planted in his cubicle.
Dr. Martin opined that appellant’s debilitating symptoms were directly precipitated by the events
in 2003, which escalated to an incapacitating level when he learned that he was recorded.
7

Under File No. xxxxxx758, in a January 29, 2008 decision, Docket No. 07-1437, the Board affirmed a
February 6, 2007 OWCP decision that found that appellant had not met his burden of proof to establish that his
claimed disability on or after July 15, 2005 was causally related to the accepted employment injury. On October 20,
2008 the Board denied his petition for reconsideration. See Docket No. 07-1437 (issued February 6, 2007, petition
for recon. denied (issued October 20, 2008). File No. xxxxxx758 is not presently before the Board.

3

Following the Board’s remand on October 8, 2014,8 on October 21, 2014 appellant
forwarded reports from Dennis Patrick Wood, Ph.D., a clinical psychologist, dated
September 23, 2010 and July 7, 2014. In the former report, Dr. Wood noted that he had
examined appellant in October and November 2005 and August and September 2010. He
provided an extensive history, described evidence provided by appellant, and noted appellant’s
report that he was secretly recorded in his sleeping quarters at work in an attempt by
management to bait him into a confrontation. Dr. Wood opined that this event aggravated
appellant’s diagnoses of generalized anxiety disorder, adjustment disorder with depressed mood,
post-traumatic stress disorder, and rule-out dysthymic disorder vs. major depressive disorder,
which were caused by a campaign of reprisal waged against appellant by the employing
establishment. On July 7, 2014 he advised that appellant asked that his report be added to File
No. xxxxxx880.
In a February 5, 2015 merit decision, OWCP found that the fact that T.G. set up a baby
monitor in firehouse sleeping area was not a compensable employment factor. It noted that she
placed the monitor in her room, but did not turn it on, and had it to protect herself because she
was fearful. OWCP found that the monitor had not been used for the purpose appellant alleged
and did not rise to the level of harassment required for compensability.
Appellant, through counsel, timely requested a hearing before an OWCP hearing
representative.9 In a pleading, submitted on August 20, 2015, counsel maintained that the
December 2003 incident where T.G. monitored appellant was a compensable factor of
employment, arguing that, but for employment, he would not be required to occupy limited
work/sleep space with T.G., and that the friction and strain doctrine was applicable because their
workplace created situations leading to conflicts. She further asserted that the personal comfort
doctrine was applicable because it was usual for appellant to sleep in the workplace, and any
injury sustained during his sleep period would occur in the performance of duty.
In a decision dated September 9, 2015, an OWCP hearing representative outlined
appellant’s previous claim, adjudicated under File No. xxxxxx758, including the accepted
incidents. He found the personal comfort and friction and strain doctrines were not applicable,
and that appellant’s reaction to T.G. placing a monitor in her sleeping area was self-generated.
The hearing representative affirmed the February 5, 2015 decision.10
LEGAL PRECEDENT
To establish his claim for an emotional condition in the performance of duty, appellant
must submit the following: (1) medical evidence establishing that he has an emotional or stressrelated disorder; (2) factual evidence identifying employment factors or incidents alleged to have
caused or contributed to his condition; and (3) rationalized medical opinion evidence establishing
that the identified compensable employment factors are causally related to the stress-related
8

Supra note 5.

9

The request was later changed to a review of the written record.

10

The hearing representative also noted that OWCP could consider doubling the claims.

4

condition.11 If a claimant does implicate a factor of employment, OWCP should then determine
whether the evidence of record substantiates that factor.12 When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, OWCP must base its decision on an analysis of the medical evidence.13
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,14 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment, but nevertheless does not come within
coverage under FECA.15 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.16 Allegations alone by a claimant
are insufficient to establish a factual basis for an emotional condition claim.17 Where the
claimant alleges compensable factors of employment, he or she must substantiate such
allegations with probative and reliable evidence.18 Personal perceptions alone are insufficient to
establish an employment-related emotional condition.19
For harassment or discrimination to give rise to a compensable disability, there must be
evidence introduced which establishes that the acts alleged or implicated by the employee did, in
fact, occur. Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred. A claimant must establish a factual basis
for his or her allegations that the harassment occurred with probative and reliable evidence.20
With regard to emotional claims arising under FECA, the term “harassment” as applied by the
Board is not the equivalent of “harassment” as defined or implemented by other agencies, such
as the EEO, which is charged with statutory authority to investigate and evaluate such matters in
the workplace. Rather, in evaluating claims for workers’ compensation under FECA, the term
11

Leslie C. Moore, 52 ECAB 132 (2000).

12

Dennis J. Balogh, 52 ECAB 232 (2001).

13

Id.

14

28 ECAB 125 (1976).

15

See Robert W. Johns, 51 ECAB 137 (1999).

16

Supra note 14.

17

J.F., 59 ECAB 331 (2008).

18

M.D., 59 ECAB 211 (2007).

19

Roger Williams, 52 ECAB 468 (2001).

20

James E. Norris, 52 ECAB 93 (2000).

5

“harassment” is synonymous, as generally defined, with a persistent disturbance, torment or
persecution, i.e., mistreatment by coemployees or coworkers. Mere perceptions and feelings of
harassment will not support an award of compensation.21
ANALYSIS
Appellant has not attributed his emotional condition to the performance of his regular
duties as a firefighter or to any special work requirement arising from his employment duties
under Cutler. Rather, this case is solely based on his allegation that he was secretly monitored in
December 2003 as part of a campaign of harassment waged against him by the employing
establishment. In its October 8, 2014 decision, the Board remanded the case to OWCP to
address the issue of secret monitoring, which had not been previously adjudicated by OWCP.22
The Board finds that this one incident does not rise to the level of harassment as
contemplated under FECA. While the evidence establishes that T.G. placed a baby monitor in
her cubicle on one occasion, she testified that she did not turn it on and D.K. testified that on that
occasion he heard no conversation or sounds. As noted above, in evaluating claims for workers’
compensation under FECA, the term “harassment” is synonymous, as generally defined, with a
persistent disturbance, torment, or persecution, i.e., mistreatment by coemployees or coworkers.
Mere perceptions and feelings of harassment will not support an award of compensation.23
Moreover, a January 14, 2008 EEO decision found that placing the monitor on one
occasion did not establish discrimination or retaliatory animus. As to counsel’s reliance on the
Dureseau case,24 the instant case is based on only one incident of claimed harassment, not on a
period of persecution and harassment that occurred over a period of years as described in
Dureseau.
Counsel also maintained that the doctrines of friction and strain and personal comfort
were applicable here. The friction and strain doctrine recognizes that workplaces can cause
employees under strains and fatigue from human and mechanical impacts creating frictions to
explode in myriads of ways, only some of which are immediately relevant to their tasks.
Personal animosities are created by working together on the assembly line or in traffic. Others
initiated outside the job are magnified to the breaking point by its compelled contacts. No
worker is immune to these pressures and impacts upon temperament. They accumulate and
explode over incidents trivial and important, personal, and official. The explosion point is
merely the culmination of antecedent pressures. That it is not relevant to the immediate task,
involves a lapse from duty, or contains an element of violation or illegality does not disconnect it
from them nor nullify their causal effect in producing its injurious consequences.25 The Board
21

Beverly R. Jones, 55 ECAB 411 (2004).

22

Supra note 6.

23

Supra note 21.

24

Supra note 3.

25

A. Larson, The Law of Workers’ Compensation § 8.00 (May 2004); see M.A., Docket No. 08-2510 (issued
July 16, 2009), Shirley I. Griffin, 43 ECAB 573 (1992).

6

has recognized the friction and strain doctrine in cases involving altercations and clashes
between employees.26 In the case at hand, there was no altercation or clash. Rather, the issue is
based on one incident of placing a baby monitor in sleeping quarters. The Board finds that this
does not rise to the level contemplated by the friction and strain doctrine.
As to the personal comfort doctrine, this doctrine has evolved to provide coverage to
employees who are injured on the employing establishment premises when ministering to their
personal comfort.27 Appellant, a firefighter, is required to sleep at work. This would be
considered a Cutler factor. However, he has not alleged that the monitoring incident interfered
with his sleep on the day in question. It is not a compensable factor of employment under Cutler
or under the personal comfort doctrine.
A claimant must substantiate allegations of harassment or discrimination with probative
and reliable evidence.28 Appellant did not do so in this case. His perception of harassment by
the placement of the baby monitor, which was not turned on, was self-generated and would not
constitute a compensable factor of employment.29 For the foregoing reasons, appellant has not
met his burden of proof to establish that the placement of the monitor caused an emotional
condition in the performance of duty.30
As appellant failed to establish a compensable employment factor, the Board need not
address the medical evidence of record.31
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an emotional
condition in the performance of duty.

26

C.O., Docket No. 09-217 (issued October 21, 2009); Shirley I. Griffin, id.

27

V.O., 59 ECAB 500 (2008).

28

Robert Breeden, 57 ECAB 622 (2006).

29

See supra note 17.

30

Supra note 28.

31

Katherine A. Berg, 54 ECAB 262 (2002).

7

ORDER
IT IS HEREBY ORDERED THAT the September 9, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 6, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

